FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL BANKUTHY,                                No. 07-15910

               Petitioner - Appellant,           D.C. No. CV-05-00696-AWI

  v.
                                                 MEMORANDUM *
JAMES A. YATES,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Anthony W. Ishii, Chief District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Michael Bankuthy appeals pro se from the district court’s judgment denying

his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C.

§ 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our review of the record and the parties’ responses to this court’s order to

show cause indicates that this appeal is not moot because Bankuthy remains on

parole supervision. The order to show cause is discharged.

      The government’s contention that we lack jurisdiction over this appeal for

lack of a certificate of appealability (“COA”) is foreclosed. See White v. Lambert,

370 F.3d 1002, 1010 (9th Cir. 2004) (holding that a COA is not necessary where a

state prisoner challenges an administrative decision regarding the execution of his

sentence).

      We grant the government’s motions to strike documents Bankuthy submitted

to this court that were not presented to the district court and references in

Bankuthy’s briefs to those documents. See Fed. R. App. P. 10(a); Kirshner v.

Uniden Corp. of America, 842 F.2d 1074, 1077 (9th Cir. 1988).

      Our review of the record indicates that the California courts’ rejection of

Bankuthy’s claims was neither contrary to nor an unreasonable application of

clearly established federal law. See 28 U.S.C. § 2254(d)(1).

      First, Bankuthy’s due process challenges to the state’s failure to award him

day-for-day credits are without merit. Cal. Penal Code § 2933.1 clearly limits the

sentence credits Bankuthy may earn through his participation in the Inmate Work

Training Incentive Program (“IWTIP”) to fifteen percent. The other state statutes


                                                                                07-15910
and regulations cited by Bankuthy do not create a protected due process liberty

interest in sentence credits. See Sandin v. Conner, 515 U.S. 472, 483-85 (1995);

McLean v. Crabtree, 173 F.3d 1176, 1184-85 (9th Cir. 1999).

      Second, Bankuthy’s estoppel contention does not state a violation of federal

law and is thus not cognizable in these proceedings. See Lewis v. Jeffers, 497 U.S.

764, 780 (1990) (“[F]ederal habeas corpus relief does not lie for errors of state

law.”).

      Third, Bankuthy contends that his equal protection rights were violated

because other inmates similarly situated to him have been granted day-for-day

credits for participating in IWTIP, despite statutory limitations on their accrual of

sentence credits. Our review of the record indicates that the district court correctly

determined that the evidence submitted by Bankuthy does not establish that these

inmates were similarly situated to him.

      Finally, because Bankuthy failed to raise a colorable claim for relief, see

Phillips v. Woodford, 267 F.3d 966, 973 (9th Cir. 2001), the district court did not

err in declining to hold an evidentiary hearing with regard to Bankuthy’s equal

protection claim.

      AFFIRMED.




                                           3                                    07-15910